DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “the actuator” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, Examiner assumes Applicant meant to refer to the “servomechanism”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (US Pub No. 2006/0276711) in view of Pant (WO 00/78232).
With regards to claims 1 and 21, Yuan et al. disclose an apparatus comprising:
a substrate (102) having a plurality of support portions (i.e. 140, 141) including a first support portion (140) and a second support portion (141) (paragraphs [0028], [0035], Figures 1-2);
a coupler (i.e. “coupling member 150”) connected to each of the first support portion (140) and the second support portion (141), wherein the first support portion is configured to move relative to the second support portion in at least two dimensions via the coupler (paragraph [0028], referring to the two base structure portions (140, 141) being adjustable between the undeployed and deployed layouts and back again in two direction; paragraph [0040], referring to the coupling member (150) being adapted to allow portion (140) to swing between the deployed and undeployed layouts; Figures 1-2, note that in the deployed layout as depicted in Figures 1B and 2B, the support portions (140, 141) are moved closer together in the horizontal dimension and further move in the vertical dimension when adjusting between the undeployed and deployed layouts and back again);
a mechanism (i.e. electrodes 202, 203, 212, 213) directly connected to each of the first support portion and the second support portion such that the mechanism actuates a movement of the first support portion relative to the second support portion via the coupler (paragraphs [0034]-[0039], referring to the electrode pairs (202, 212) being used along with the electrode pair (203, 213) to adjust the imaging device from the undeployed layout to the deployed layout and back again with the use of electrostatic force; Figures 1-2); 
a first plurality of ultrasound elements (110) disposed on the first portion of the substrate (paragraphs [0031]-[0032], referring to ultrasound elements (110) being coupled with base structure portions (140) and (141); Figures 1-2);
a second plurality of ultrasound elements disposed on the second support portion of the substrate (paragraphs [0031]-[0032], referring to ultrasound elements (110) being coupled with base structure portions (140) and (141); Figures 1-2).
Further, with regards to claim 21, Yuan et al. disclose that their mechanism is configured to move the first support portion relative to the second support portion via the coupler (i.e. the coupler allows movements of the portions relative to one another) (paragraphs [0034]-[0039], referring to the electrode pairs (202, 212) being used along with the electrode pair (203, 213) to adjust the imaging device from the undeployed layout to the deployed layout and back again with the use of electrostatic force; Figures 1-2).
However, Yuan et al. do not specifically disclose that the mechanism that actuates a movement is specifically a servomechanism.
Further, though Yuan et al. do disclose that the transducer elements are adapted to image for diagnostic or therapeutic purposes, Yuan et al. do not specifically disclose that the first and the second plurality of ultrasound elements are configured as HIFU elements.
Additionally, with regards to claim 21, Yuan et al. do not specifically disclose that the servomechanism includes an actuator.
Pant discloses an ultrasonic emitter for imaging and for therapies such as high intensity focused ultrasound heating of tissues within a human or animal subject, wherein the emitter includes multiple transducers and uses actuators to move individual transducers in a controlled manner, wherein the actuators may be in the form of hydraulic, pneumatic or electromechanical actuators (Abstract; pg. 1, lines 7-16, note that the transducers can comprise HIFU transducers; pg. 9, line 29-pg. 10, line 5; note that hydraulic, electromechanical and pneumatic actuators are servomechanisms, as is known in the art and further recognized by Applicant (see paragraphs [0085]-[0086] of Applicant’s PG-Pub 2019/0001159, which sets forth that pneumatic and hydraulic actuators are examples of a servomechanism). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the first and the second plurality of ultrasound elements comprise HIFU elements, as taught by Pant, in order to provide therapeutic heating of tissues within a human or animal subject (pg. 1, lines 7-16).
Furthermore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the mechanism that actuates a movement of Yuan et al. with a mechanism that actuates a movement comprising of a servomechanism, wherein the servomechanism includes an actuator [claim 21], as taught by Pant, as the substitution of one known mechanism that actuates a movement for another yields predictable results to one of ordinary skill in the art.  One of ordinary skill in the art would have been able to carry out such a substitution and the results are reasonably predictable as it would be expected to provide controlled movement of the first support portion relative to the second support portion.
With regards to claim 4, Yuan et al. disclose that their apparatus further comprises a third plurality of ultrasound elements configured to receive ultrasound signals and disposed on the first support portion of the substrate (paragraphs [0031]- [0033], referring to the transducer elements (110) being used to image; paragraph [0038], referring to the transducer imaging surface by which ultrasound energy is transmitted and received).
With regards to claim 5, Yuan et al. disclose that the third plurality of ultrasound imaging elements are configured as ultrasound imaging elements (paragraphs [0031]-[0033], [0038], referring to the transducer elements (110) being used for imaging).
 With regards to claim 7, Pant discloses that the actuator is selected form the group consisting of a pneumatic actuator, a hydraulic actuator and a motor (pg. 9, line 29-pg. 10, line 5; referring to the use of hydraulic and pneumatic actuators).
Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. in view of Pant as applied to claim 1 above, and further in view of Acker et al. (US Patent No. 6,128,522).
With regards to claims 22-23, as discussed above, the above combined references meet the limitations of claim 1.  However, they do not specifically disclose that their apparatus further comprises a controller that controls the servomechanism based on a relative position of the first support portion and the second support portion and further comprises a joint sensor that provides, to the controller, feedback information indicating the relative position of the first support portion and the second support portion.
Acker et al. disclose an apparatus including a chassis (15) that includes an arm (17) that carries a disposable HIFU emitter (16) (Abstract; column 8, lines 33-48; Figure 1).  The chassis (15) is mounted on a positioning system (23) which includes conventional devices such as hydraulic or pneumatic actuators for moving chassis (15) in multiple degrees of freedom and further includes conventional drive components such as servo motors for driving mechanical linkages for driving hydraulic and pneumatic movement devices (column 8, lines 58-67).  The positioning system further includes conventional feedback control elements, such as potentiometers and optoelectronic encoders (i.e. sensors) for providing signals indicating the relative positions of the moveable elements in the positioning system and thereby indicating the position and orientation of the chassis (15) (column 8, line 67-column 9, line 5).  Control computer is linked through a positioner interface (31) to positioner (23, wherein the interface converts signals sent by the feedback control components into a digital format to be used by the control computer, and for converting signals from the control computer into driver signals for the positioning system (column 9, lines 10-29, note that the control computer controls the servomechanism (i.e. hydraulic or pneumatic actuators) based on relative position of moveable elements; Figure 1).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the apparatus of the above combined references further comprises a controller that controls the servomechanism based on a relative position of the first support portion and the second support portion and further comprises a joint sensor (note that the position sensor of the combination would necessarily be associated with a joint between the portions, and therefore is a “joint” sensor) that provides, to the controller, feedback information indicating the relative position of the first support portion and the second support portion, as taught by Acker et al., in order to provide conventional feedback control elements which successfully control the movement of the support portions (column 8, line 67-column 9, line 17).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-5, 7 and 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Yuan has been introduced to teach an apparatus including a coupler directly connected to each of the first and second support portions, wherein the first support portion is configured to move relative to the second support portion in at least two dimensions via the coupler, etc..
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793